DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on 10/07/2021 has been entered and acknowledged by the Examiner.
Cancellation of claim 1 has been entered.
Claims 2-11 are pending in the instant application.

Allowable Subject Matter
Claims 2-11 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 9, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 9, and specifically comprising the limitation of “ wherein the single dioptric interface has a geometric shape defined by the following equations:
fo=y + __________________X___________________________
            tan[arctan(y’) — arcsin( n1 / n2 sin(arctan(y’) + arctan (x/d+y)))]
y(0) = 0
y"(0) = 1/n2-n1(n1/d + n            
                2
            
        /fo)
where: x and y designate the abscissa and the ordinate of the single dioptric interface in a plane provided with a Cartesian coordinate system, respectively;
y' and y" designate a first derivative and a second derivative of y, respectively;
tan, arctan, sin and arcsin designate the tangent, arc tangent, sine and arc sine
functions, respectively;
n1 and n2, designate refractive indices of two media separated by the single
dioptric interface, n1 being the refractive index of a medium containing the light source, and n2 being the refractive index of a medium containing the waveguide;
d designates a distance separating the light source from an origin of the
Cartesian coordinate system; and fo designates a distance separating the entrance of the waveguide from the origin of the Cartesian coordinate system
” including the remaining limitations.
	Claims 2-8 and 10-11 are allowable, at least , because of their dependencies.
	Examiner Note: Although the above limitations are allowable, as written, it is suggested that applicant consider simplifying the equations in a 312 amendment as follows.
Since the tangent of the arctangent of X is just X. It appears that the above divisor could be shortened to recite  (Y’ – arcsin( n1 / n2 sin (y’) + (x/d+y))).
Applicant is invited to discuss a possible amendment with examiner before submission.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879